In a negligence action to recover damages for injury to person and property, the defendants appeal from an order of the Supreme Court, Westchester County, dated December 13, 1961, which granted plaintiffs’ motion to direct defendants or their representative to furnish plaintiffs’ attorney with a copy of a statement signed by plaintiff Billy H. Dillon for one of the defendants’ representatives prior to the time that plaintiffs retained counsel in this action. Order reversed, without costs, and motion denied, without prejudice to renewal on proper papers showing good- cause for the delay in the making of the motion more than a year after the readiness statement had been filed. Ordinarily this court favors the discovery and inspection of a statement given by a party to an investigator for another party prior to the inception of the litigation (cf. Levey v. Hemme, 7 A D 2d 646). Here, however, the motion for a copy of the plaintiff’s statement was made more than a year after the statement of readiness had been filed. No reason or explanation for the delay was set forth in the moving affidavit. In the absence of an explanation for the delay and a showing of “unusual, unanticipated conditions which developed subsequent to the filing of the statement of readiness,” it was an improvident exercise of discretion to grant the motion (Gottlieb v. Kempner, 14 A D 2d 909). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.